Opinion issued November 25, 2014.




                                    In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-14-00478-CV
                         ———————————
 MADHURI BONDYOPADHYAY AND PROBIR K. BONDYOPADHYAY,
                     Appellant
                                     V.
  BANK OF NEW YORK MELLON FKA BANK OF NEW YORK, AS
 TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS, INC.
   ASSET BACKED CERTIFICATES, SERIES 2007-SEA2, Appellee



                  On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-17412



                        MEMORANDUM OPINION

     Appellants, Madhuri Bondyopadhyay and Probir K. Bondyopadhyay, have

appealed from a “Home Equity Foreclosure Order,” signed by the trial court on
June 12, 2014. By its order, the trial court granted the application for a home

equity foreclosure order of appellee, Bank of New York Mellon fka Bank of New

York, as Trustee for the Certificateholders of the CWABS, Inc. Asset Backed

Certificates, Series 2007-SEA2. See TEX. R. CIV. P. 735, 736.1.

      Under Texas Rule of Civil Procedure 736.8, an order granting an application

for a home equity foreclosure order “is not subject to a motion for rehearing, new

trial, bill of review, or appeal.” TEX. R. CIV. P. 736.8(c). “Any challenge to a Rule

736 order must be made in a suit filed in a separate, independent, original

proceeding in a court of competent jurisdiction.” Id. Accordingly, we notified

appellants that the Court might dismiss the appeal unless, within fourteen days of

the notice, they provided a detailed explanation showing that we have jurisdiction

over the appeal. See TEX. R. APP. P. 42.3. Appellants responded, indicating that

they have filed a new case in the trial court.

      The June 12, 2014 order from which appellants have appealed to this Court

grants appellee’s home equity foreclosure application under Rule 736. Because a

Rule 736 order is not appealable, we lack jurisdiction over the appeal. See TEX. R.

CIV. P. 736.8; Johnson v. Residential Funding Real Estate Holdings, Inc., No. 01-

10-00287-CV, 2011 WL 2418516, at *1 (Tex. App.—Houston [1st Dist.] May 26,

2011, no pet.) (mem. op.) (citing Grant–Brooks v. FV–1, Inc., 176 S.W.3d 933,

933 (Tex. App.—Dallas 2005, pet. denied); Kelso v. CIT Group/Consumer Fin.

                                           2
Inc., No. 01–05–00671–CV, 2005 WL 3118182, at *1 (Tex. App.—Houston [1st

Dist.] Nov. 23, 2005, no pet.) (mem.op.); Barriere v. Am. Serv. Mortg. Co., No.

14–10–00617–CV, 2010 WL 3504755, at *1 (Tex. App.—Houston [14th Dist.]

Sept. 9, 2010, no pet.) (mem. op.)). Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. 42.3. We dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Massengale.




                                        3